DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1, 3 and 5-14 are pending in the application.  Claims 10-13 are withdrawn from consideration due to Applicant’s elections.  Claims 2 and 4 have been canceled.


Response to the 37 C.F.R. 1.132 Declaration

The declaration under 37 CFR 1.132 filed 7/8/2022 is insufficient to overcome the rejection of claims 1, 3 and 5-14 based upon Muncrief (US Patent No. 5,057,168) in view of Davis (US PGPUB 2011/0135900) and Clark et al. (US 2013/0327705), as set forth in the last Office action because:  

It is unclear how applicant’s evidence addresses the prior art as applied in the rejection, and how it demonstrates that one having ordinary skill in the art would not have reasonably expected the prior art to provide a Class A fire rating as claimed.  In this regard, the examiner notes that Muncrief’s insulative fibers are applied in the rejection as meeting the claimed limitation of 40 to 50 wt.% of carpet fibers, rather than the claimed limitation of 40 to 50 wt.% of cotton shoddy impregnated with fire resistant chemicals.  However, applicant’s comparative example is based on treating the insulative fibers (carpet fibers as claimed) in Example 1 of Muncrief with fire-resistant chemicals, wherein the insulative fibers are present in an amount of 60 wt.%.  With regard to the claimed limitation of cotton shoddy impregnated with fire resistant chemicals by soaking, Muncrief teaches adding fire retardants to the web before or after the web is produced, and Davis is alternatively relied upon as teaching a process which forces pressure penetration of FR chemicals into natural or synthetic fibers such as cotton, wherein the FR chemicals (e.g. ammonium sulfate) penetrate into the fibers and distribute evenly throughout the fibers ([0026]).  However, applicant’s comparative example, based on [0038] and sample 2 of Davis, is directed to a charring fiber, present in an amount of 65 wt. % rayon, mixed with binder fiber composed of 25 wt. % low melt polyester and filler composed of polyester fiber.

Thus, it is unclear how the evidence addresses the claimed structure (e.g. rayon is not claimed), and how the evidence addresses the prior art as applied in the rejection.  Accordingly, it is unclear how the declaration demonstrates that one having ordinary skill in the art would not have expected the batt taught by Muncrief in view of Davis, as applied to the claims, to provide Class A fire rating properties as claimed.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muncrief (US Patent No. 5,057,168) in view of Davis (US PGPUB 2011/0135900), further in view of Clark et al. (US 2013/0327705 A1).

Regarding claims 1, 3 and 6, Muncrief teaches a low density thermal insulation batt that includes binder fibers, insulative fibers and short stilt fibers (see Abstract).  Muncrief teaches that the preferred binder fiber is a polyester fiber and that the binder fibers have a length in the range of 0.5 inch to 2.0 inches (cols. 4-5 lines 59-3, and claim 1) (staples of fibers as claimed).  Muncrief teaches that the insulative fiber(s) can be selected from (among others) natural fibers like cotton and wool, or synthetic fibers like polyester or nylon fibers (carpet fibers as claimed) (see cols. 3-4 lines 64-4).  The examiner notes that the disclosed fibers would vary in flame retardant capability and would also have different melting points as claimed.  Muncrief teaches that the proportion of an insulative fiber added to the blender-opener can vary as desired and typically is in the range of 0% to 95% by weight (col. 4 lines 1-4).  The insulative fibers used in the practice of the invention are 0.5 inches or longer, and are typically in the range of 0.5 inch to 1.5 inches long (col. 5 lines 6-8).  The stilt fibers may be cotton fibers (cotton shoddy as claimed) (see col. 6 lines 10-12).  In the alternative, in the event that Muncrief is found not to teach the claimed cotton shoddy limitation, Davis is relied upon as applied below.

With regard to the claimed product-by-process limitation “clean de-dusted carpet fiber extracted from used carpet harvested by mechanical shearing or mechanical separation processing of chopped pieces of post-consumer recycled and mechanically de-dusted”, the examiner notes that the product being claimed appears to be the same as or obvious over the insulative and stilt fibers taught by Muncrief, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

With regard to the claimed product-by-process limitations “cotton shoddy impregnated with fire resistant chemicals by soaking in fire resistant chemicals so that said cotton shoddy is saturated with fire resistant chemical and dried” (limitation ‘b’), and “said fibers uniformly mixed to distribute the staples of bi-component fibers and fire resistant shoddy within said carpet fiber,” the examiner notes that the product being claimed appears to be the same as or obvious over the product taught by Muncrief, in which case differences in process are not considered to impart patentability.  In this regard, Muncrief teaches that stations ‘20’ can add fire retardant to the batt in the form of a spray or powder, and if desired, the fire retardants can be added to the web at any convenient processing point before or after the web is produced by a card machine ‘9’ (see col. 3 lines 4-59 and Muncrief’s Figure).  The examiner notes that Muncrief shows several points before card machine ‘9,’ at which points the fire retardant would be added to “individual fibers or small groups of fibers” (e.g. at hopper bale-breaker ‘2’), which would result in a structure as claimed (see col. 3 lines 4-59 and Muncrief’s Figure).  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  In the alternative, in the event that the product being claimed (with regard to limitation ‘b’ and lines 1-3 of limitation ‘d’) is found not to be the same as or obvious over Muncrief, Davis is relied upon as applied below.   

With regard to the claimed limitation (d), Muncrief teaches that a uniform web can be obtained (col. 5 lines 29-38).  Muncrief teaches the formation of low density thermal insulation batts (loosely packed batts with insulation capability as claimed) (Abstract).  The examiner notes that Muncrief does not teach or require any compression steps.  Muncrief teaches providing an improved insulation composition which utilizes the short stilt fibers to interconnect and space apart the insulative fibers to define interstitial air pockets intermediate the insulative fibers (see Abstract and col. 1 lines 64-68).  Muncrief further discloses that the binder fibers are softened to adhere and interconnect the stilt fibers and insulative fibers in the batt, wherein “soften” means that the binder fiber begins to lose its hardness and/or melts, including situations where the binder fibers become sticky before melting (Abstract, col. 4 lines 7-31 and col. 5 lines 49-58).  Muncrief teaches that the batt can be cut into short segments, balls, and any other desired shape and dimension (col. 3 lines 60-63).
		
Regarding the claimed percentages, Muncrief teaches that the proportion of an insulative fiber (carpet fibers or cotton shoddy) added to a blender-opener can vary as desired and typically is in the range of 0% to 95% by weight, and the binder fibers are added to blender opener in the proportion in the range of 2 to 80 percent by weight of the insulative fiber (col. 4 lines 1-7).  Muncrief also teaches that the stilt fibers (cotton carpet fibers or cotton shoddy) can comprise 1% to 50% by weight of the insulation batt produced by the method of the invention (col. 7 lines 47-50).  

Muncrief teaches that the binder fibers have a softening temperature of at least 130° F, and a preferred melting temperature in the range of 180-450° F (col. 4 lines 43-64).  Muncrief also teaches that a preferred binder fiber is a polyester fiber (col. 4 lines 26-31).

Muncrief does not explicitly disclose that the binder fibers (staples of fibers) are bi-component fibers with a polyester core coated with a low melting polymeric sheath, said low melting polymeric sheath of bi-component polyester staple fiber being selected from modified copolyester, low molecular weight polyethylene, polypropylene, polyolefin or poly(ethylene/vinyl acetate (Poly(E.V.A.) and Poly(EVOH).

However, Davis teaches a non-woven flame retardant barrier comprising a binder and charring fibers (Abstract).  Davis teaches that binders include low-melt binder fibers such as bicomponent polyesters and polyolefins (e.g. a standard low melt polyester bicomponent fiber), and that bicomponent fibers are made having one polymer in a core and another lower melting polymer in a sheath around the core ([0037]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the binder fibers (staples of fibers) of Muncrief with low-melt binder fibers such as bicomponent polyesters and polyolefins, made having one polymer in a core and another lower melting polymer in a sheath around the core, in order to provide binder fibers that can add resiliency to a thermally bonded non-woven flame retardant barrier, and to thermal and sound insulator products made therefrom, as taught by Davis ([0021], [0037] and ([0051]-[0052]).

In the event that the cotton fibers (cotton shoddy) and/or the flame-retardant application process of Muncrief are found to not meet the claimed ‘b’ and ‘d’ (lines 1-3) limitations, Davis also teaches charring fibers that may be chemically treated flame retardant fibers which may be made by penetration of FR chemicals into natural or synthetic fibers, wherein natural fibers may include, for example, bleached cotton, scoured cotton, rayon, kenaf, jute, hemp, silk, flax, wool, cashmere, shoddy, and other fibers, etc ([0025]-[0026]).  Davis teaches that the FR chemicals penetrate into the fibers and distribute evenly throughout the fibers ([0026]).  Fibers from the forced pressure process and other processes that create chemically treated fibers that possess char characteristics that are substantially the same as inherently flame retardant fibers' char characteristics are also contemplated ([0026]).


Muncrief in view of Davis does not explicitly disclose polypropylene fibers, and does not explicitly disclose a batt package having length up to 8 feet, width up to 24 inches and thickness up to 4.5 inches, and a thermal resistance "R" value of 1.4 per inch.

However, Clark teaches core-skin nonwoven materials, which, in embodiments, may have a thermal resistance as measured by an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu ([0085]-[0086] and claims 14 and 24).  The examiner notes that Clark teaches examples of samples having dimensions in the claimed range ([0163] and Table 2).  Clark also teaches that suitable polymers for use in producing polymer melt fibers may include (among others) polypropylene ([0067]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the batt of Muncrief with polypropylene fibers, with an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu, and with width, length and height (thickness) dimensions such as 15 cm or less, in order to provide materials that enable or enhance insulation with high thermal insulation properties and good acoustic insulating properties for vehicles or high-precision instrumentation, as taught by Clark ([0049], [0067], [0085]-[0086], Table 2 and claims 14 and 24).  

With regard to the claimed Class A fire rating property, the examiner notes that applicant has provided at paragraphs [0017] and [0020] of applicant' s published specification (US 2018/0094763 A1) specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of modified Muncrief discussed herein (as applied to claims 1 and 5, including limitation ‘b’ of claim 1) is the same as or is substantially similar to that disclosed by applicant.  In this regard, the examiner notes especially that Davis teaches the use of FR chemicals such as ammonium sulphate that can be force penetrated into the fibers and distributed evenly throughout the fibers, wherein the creation of chemically treated fibers that possess char characteristics that are substantially the same as inherently flame resistant fibers is contemplated ([0026], also [0025]-[0028]).  Thus, it is the position of the Office that the batt of modified Muncrief would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the batt taught by modified Muncrief to have the claimed Class A fire rating properties.
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the batts with a Class A rating in order to provide a true flame barrier that can prevent the materials form catching on fire in the first place and/or can block the propagation of a flame, for use in products such as furniture and mattresses, as taught by Davis (Abstract, [0025]-[0028] and [0052]).


Regarding claim 5, Davis teaches that FR additives made from ammonium salts (e.g. mono-ammonium phosphate, diammonium phosphate and ammonium sulfate) are known to be effective ([0026]).  

Regarding claims 7-9, Muncrief teaches low density thermal insulation batts (Abstract). Davis teaches that examples of applications include office partitions and thermal or sound insulators for use in, for example, appliances, automobiles or aircraft ([0051]-[0052]; also [0022] and [0043]).

Regarding claim 14, the examiner notes that claim 14 includes product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  	



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0173910 A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                                  /ELIZABETH C IMANI/          Primary Examiner, Art Unit 1789